         Case 1:16-cr-00692-JMF Document 532 Filed 04/01/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                            ORDER OF JUDICIAL REMOVAL

         - against –                                 Criminal Docket No. 16 Cr. 692 (JMF)

 SERGEJS LOGINS,

                           Defendant.

 – – – – – – – – – – – – – – – – – –X


       Upon the application of the United States of America, by Emily A. Johnson, Assistant

United States Attorney, Southern District of New York; upon the Factual Allegations in Support

of Judicial Removal; upon the consent of SERGEJS LOGINS (the “defendant”); and upon all prior

proceedings and submissions in this matter; and full consideration having been given to the matter

set forth herein, the Court finds:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of Latvia.

       3.      The defendant was paroled into the United States for the purpose of prosecution on

               or about February 1, 2019 at or near JFK International Airport, Queens, NY.

       4.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of the

               following offenses: Conspiracy to Commit Wire and Bank Fraud, in violation of 18

               U.S.C. § 1349, and Conspiracy to Commit Money Laundering, in violation of 18

               U.S.C. § 1956(h).

       5.      Conspiracy to Commit Wire and Bank Fraud, in violation of 18 U.S.C. § 1349,

               carries a maximum term of 30 years’ imprisonment. Conspiracy to Commit Money
 Case 1:16-cr-00692-JMF Document 532 Filed 04/01/21 Page 2 of 11




      Laundering, in violation of 18 U.S.C. § 1956(h), carries a maximum term of 20

      years’ imprisonment.

6.    The defendant is, and at time of sentencing will be, subject to removal from the

      United States pursuant to Section 212(a)(2)(A)(i)(I) of the Immigration and

      Nationality Act of 1952, as amended, (the “Act”), 8 U.S.C. § 1182(a)(2)(A)(i)(I),

      as an alien who has been convicted of a crime involving moral turpitude (other than

      a purely political offense) or an attempt or conspiracy to commit such a crime;

      Section 212(a)(2)(I) of the Act, 8 U.S.C. § 1182(a)(2)(I), as an alien who the

      Attorney General knows, or has reason to believe, to have engaged in an offense

      described in 18 U.S.C. § 1956 (relating to laundering of monetary instruments) or

      has conspired to commit an offense in such section; and Section 212(a)(7)(A)(i)(I)

      of the Act, 8 U.S.C. § 1182(a)(7)(A)(i)(I), as an alien who is not in possession of a

      valid unexpired immigrant visa, reentry permit, border crossing identification card,

      or other valid entry document, and a valid unexpired passport, or other suitable

      travel document, or document of identity and nationality if such document is

      required under the regulations issued by the Attorney General.

7.    The defendant has waived his right to notice and a hearing under Section 238(c) of

      the Act, 8 U.S.C. § 1228(c).

8.    The defendant has waived the opportunity to pursue any and all forms of relief and

      protection from removal.

9.    The defendant has designated Latvia as the country for removal pursuant to Section

      240(d) of the Act, 8 U.S.C. § 1229a(d).
         Case 1:16-cr-00692-JMF Document 532 Filed 04/01/21 Page 3 of 11




               WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act,

8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Latvia.



Dated:   New York, New York
         April 1
         _________  2021                         ___________________________________
                                                 HONORABLE JESSE M. FURMAN
                                                 UNITED STATES DISTRICT JUDGE
        Case 1:16-cr-00692-JMF Document 532 Filed 04/01/21 Page 4 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                           NOTICE OF INTENT TO
                                                    REQUEST JUDICIAL REMOVAL
        - against –
                                                    Criminal Docket No. 16 Cr. 692 (JMF)
 SERGEJS LOGINS,

                          Defendant.

 – – – – – – – – – – – – – – – – – –X

       NOTICE IS HEREBY GIVEN TO SERGEJS LOGINS (“the defendant”) and to his

attorneys of record herein, Michael W. Martin and Ian Weinstein, that upon conviction of the

defendant for the offenses of Conspiracy to Commit Wire and Bank Fraud, in violation of 18

U.S.C. § 1349, and Conspiracy to Commit Money Laundering, in violation 18 U.S.C. § 1956(h),

the United States of America shall request that the Court issue a Judicial Order of Removal against

the defendant pursuant to Section 238(c) of the Immigration and Nationality Act of 1952, as

amended, 8 U.S.C. § 1228(c).



Dated: New York, New York                            AUDREY STRAUSS
March 17, 2021                                       United States Attorney
                                                     Southern District of New York

                                             By:     __________________________________
                                                     Emily A. Johnson
                                                     Assistant United States Attorney
        Case 1:16-cr-00692-JMF Document 532 Filed 04/01/21 Page 5 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                            FACTUAL ALLEGATIONS
                                                     IN SUPPORT OF JUDICIAL REMOVAL
        - against –
                                                     Criminal Docket No. 16 Cr. 692 (JMF)
 SERGEJS LOGINS,

                          Defendant.

 – – – – – – – – – – – – – – – – – –X

       NOTICE IS HEREBY GIVEN TO SERGEJS LOGINS (“the defendant”) and to his

attorneys of record herein, Michael W. Martin and Ian Weinstein, that the United States of America

alleges the following facts in support of the Notice of Intent to Request Judicial Removal:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of Latvia.

       3.      The defendant was paroled into the United States for the purpose of prosecution on

               or about February 1, 2019 at or near JFK International Airport, Queens, NY.

       4.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of the

               following offenses: Conspiracy to Commit Wire and Bank Fraud, in violation of 18

               U.S.C. § 1349, and Conspiracy to Commit Money Laundering, in violation of 18

               U.S.C. § 1956(h).

       5.      Conspiracy to Commit Wire and Bank Fraud, in violation of 18 U.S.C. § 1349,

               carries a maximum term of 30 years’ imprisonment. Conspiracy to Commit Money

               Laundering, in violation of 18 U.S.C. § 1956(h), carries a maximum term of 20

               years’ imprisonment.
          Case 1:16-cr-00692-JMF Document 532 Filed 04/01/21 Page 6 of 11




         6.     The defendant is, and at time of sentencing will be, subject to removal from the

                United States pursuant to Section 212(a)(2)(A)(i)(I) of the Immigration and

                Nationality Act of 1952, as amended, (the “Act”), 8 U.S.C. § 1182(a)(2)(A)(i)(I),

                as an alien who has been convicted of a crime involving moral turpitude (other than

                a purely political offense) or an attempt or conspiracy to commit such a crime;

                Section 212(a)(2)(I) of the Act, 8 U.S.C. § 1182(a)(2)(I), as an alien who the

                Attorney General knows, or has reason to believe, to have engaged in an offense

                described in 18 U.S.C. § 1956 (relating to laundering of monetary instruments) or

                has conspired to commit an offense in such section; and Section 212(a)(7)(A)(i)(I)

                of the Act, 8 U.S.C. § 1182(a)(7)(A)(i)(I), as an alien who is not in possession of a

                valid unexpired immigrant visa, reentry permit, border crossing identification card,

                or other valid entry document, and a valid unexpired passport, or other suitable

                travel document, or document of identity and nationality if such document is

                required under the regulations issued by the Attorney General.

         WHEREFORE, pursuant to Section 238(c) of the Act, 8 U.S.C. § 1228(c), the United States

of America requests that the Court order the defendant removed from the United States to Latvia.



Dated:     New York, New York
           March 17, 2021
                                                      AUDREY STRAUSS
                                                      United States Attorney
                                                      Southern District of New York

                                       By:            ___________________
                                                      Emily A. Johnson
                                                      Assistant United States Attorney
         Case 1:16-cr-00692-JMF Document 532 Filed 04/01/21 Page 7 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                           DEFENDANT’S PLEA STATEMENT IN
                                                    SUPPORT OF JUDICIAL REMOVAL
         - against –
                                                    Criminal Docket No. 16 Cr. 692 (JMF)
 SERGEJS LOGINS,

                          Defendant.

 – – – – – – – – – – – – – – – – – –X


               SERGEJS LOGINS, defendant in the above-captioned criminal proceeding, hereby

states as follows:

       1.      My true and correct name is SERGEJS LOGINS.

       2.      I received a Notice of Intent to Request Judicial Removal (“Notice”), dated, March

               17, 2021. I am the person identified in that document. I hereby waive my right,

               pursuant to Section 238(c)(2)(A) of the Immigration and Nationality Act of 1952,

               as amended (the “Act”), 8 U.S.C. § 1228(c)(2)(A), to have the Notice served upon

               me prior to the commencement of the trial or entry of a guilty plea in this case.

       3.      I received the Factual Allegations in Support of Judicial Removal (“Allegations”),

               dated March 17, 2021.

       4.      I hereby waive my right, pursuant to Section 238(c)(2)(B) of the Act, 8 U.S.C. §

               1228(c)(2)(B), to have the allegations served 30 days prior to sentencing.

       5.      My rights in a judicial removal proceeding have been fully explained to me by my

               attorneys, Michael W. Martin and Ian Weinstein. After consultation with my

               counsel and understanding the legal consequence of doing so, I knowingly and

               voluntarily waive the right to the notice and hearing provided for in Section
 Case 1:16-cr-00692-JMF Document 532 Filed 04/01/21 Page 8 of 11




      238(c)(2) of the Act, 8 U.S.C. § 1228(c)(2), and further waive any and all rights to

      appeal, reopen, reconsider, or otherwise challenge this order. I understand the

      rights I would possess in a contested administrative proceeding and I waive these

      rights, including the right to examine the evidence against me, present evidence on

      my own behalf, and cross examine witnesses presented by the United States. I

      understand these rights and waive further explanation by the Court.

6.    I hereby admit that all of the factual allegations set forth in the Allegations are true

      and correct as written.

7.    I hereby concede that I am removable from the United States pursuant to Section

      212(a)(2)(A)(i)(I) of the Act, 8 U.S.C. § 1182(a)(2)(A)(i)(I), as an alien who has

      been convicted of a crime involving moral turpitude (other than a purely political

      offense) or an attempt or conspiracy to commit such a crime; Section 212(a)(2)(I)

      of the Act, 8 U.S.C. § 1182(a)(2)(I), as an alien who the Attorney General knows,

      or has reason to believe, to have engaged in an offense described in 18 U.S.C. §

      1956 (relating to laundering of monetary instruments) or has conspired to commit

      an offense in such section; and Section 212(a)(7)(A)(i)(I) of the Act, 8 U.S.C. §

      1182(a)(7)(A)(i)(I), as an alien who is not in possession of a valid unexpired

      immigrant visa, reentry permit, border crossing identification card, or other valid

      entry document, and a valid unexpired passport, or other suitable travel document,

      or document of identity and nationality if such document is required under the

      regulations issued by the Attorney General.

8.    I hereby waive any and all rights I may have to any and all forms of relief or

      protection from removal, deportation, or exclusion under the Act, as amended, and
 Case 1:16-cr-00692-JMF Document 532 Filed 04/01/21 Page 9 of 11




      related federal regulations. These rights include, but are not limited to, the ability

      to apply for the following forms of relief or protection from removal: asylum;

      withholding of removal under Section 241(b)(3) of the Act, 8 U.S.C. § 1231(b)(3);

      any protection from removal pursuant to Article III of the United Nations

      Convention Against Torture, including withholding or deferral of removal under 8

      C.F.R. §§ 208.16-17 and 1208.16-17; cancellation of removal; adjustment of status;

      registry; de novo review of a denial or revocation of temporary protected status

      (current or future); waivers under Sections 212(h) and 212(i) of the Act, 8 U.S.C.

      §§ 1182(h), 1182(i); visa petitions; consular processing; voluntary departure or any

      other possible protection or relief from removal available under the Constitution,

      laws or treaty obligations of the United States.

9.    I agree to the entry of a stipulated judicial order of removal pursuant to Section

      238(c)(5) of the Act, 8 U.S.C. § 1228(c)(5). I acknowledge that I have not been

      persecuted in Latvia and have no present fear of persecution in Latvia, the country

      of my citizenship. I further acknowledge that I have not been tortured in Latvia

      and have no present fear of torture in Latvia, the country of my citizenship.

10.   I consent to the introduction of this statement as an exhibit in the record of these

      judicial removal proceedings. I further agree to make the judicial order of removal

      a public document, waiving my privacy rights, including any privacy rights that

      might exist under 8 C.F.R. § 208.6.

11.   I agree to assist U.S. Immigration and Customs Enforcement (“ICE”) in the

      execution of my removal. Specifically, I agree to assist ICE in the procurement of

      any travel, identity, or any other documents necessary for my removal; to meet with
      Case 1:16-cr-00692-JMF Document 532 Filed 04/01/21 Page 10 of 11




            and to cooperate with representatives of any country to which I may by statute be

            removed if ICE so requests; and to execute any forms, applications, or waivers

            needed to execute or expedite my removal. I further understand that my failure or

            refusal to assist ICE in the execution of my removal may subject me to criminal

            penalties under Section 243 of the Act, 8 U.S.C. § 1253.

      12.   I concede that the entry of this judicial order of removal renders me permanently

            inadmissible to the United States. I agree that I will not enter, attempt to enter, or

            transit through the United States without first seeking and obtaining permission to

            do so from the Secretary of the Department of Homeland Security or other

            designated representative of the U.S. government.

      13.   I will accept a written order issued by this Court for my removal from the United

            States to Latvia, and I waive any and all rights to challenge any provision of this

            agreement in any U.S. or foreign court or tribunal.




 4/1/2021
________________                           Sergeis Logins (as authorized by counsel to sign)
                                           _____________________
Date                                       Defendant’s Signature


 4/1/2021
________________                           Michael W. Martin
                                           ______________________
Date                                       Attorney for the Defendant
Case 1:16-cr-00692-JMF Document 532 Filed 04/01/21 Page 11 of 11
